                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

WILLIE COX, JR., a/k/a ABBUE-JAU,                 )
                                                  )
                Plaintiff,                        )
                                                  )
         V.                                       )           No. 4:19-CV-3183-JMB
                                                  )
PATRICKD. DIGNAM,                                 )
                                                  )
                Defendant.                        )

                                MEMORANDUM AND ORDER

         This matter is before the Court upon the motion of plaintiff Willie Cox, a/k/a Abbue-Jau,

for leave to proceed in forma pauperis in this civil action. For the reasons explained below, the

motion will be denied, and this case will be dismissed.

                                Legal Standard on Initial Review

         Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to closely screen cases where, as

here, there is an application to proceed in forma pauperis. The Court may deny a litigant leave to

proceed in forma pauperis and dismiss an action if it determines that the complaint is frivolous or

malicious. A complaint is frivolous "where it lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A complaint is malicious if it was filed for the

purpose of harassing the named defendant and not for the purpose of vindicating a cognizable

right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d 1061 (4th Cir.

1987).

         When considering whether a complaint is malicious, the Court may refer to objective

factors such as the circumstances surrounding the filing and the nature of the allegations. Id.

Additionally, the Eighth Circuit has recognized that "malicious" applies to situations where the

complaint is "plainly part of a longstanding pattern of abusive and repetitious lawsuits." Horsey v.
Asher, 741 F.2d 209, 213 (8th Cir. 1984), Cooper v. Wood, 111 F.3d 135 (8th Cir. 1997)

(unpublished); see also In re McDonald, 489 U.S. 180 (1989) (leave to proceed in forma pauperis

can be denied based in part on prior abusive litigation).

                                               Background

           The case at bar is one of many interrelated civil rights actions plaintiff has filed pro se and

in forma pauperis in this Court since September 17, 2019. 1 As of the date of this Memorandum

and Order, all of plaintiffs cases that have been reviewed pursuant to 28 U.S.C. § 1915(e)(2)(B)

have been dismissed for one of the reasons set forth therein. In Cox v. City of Clayton, 4: 19-cv-

03091-RLW, the Honorable Ronnie L. White determined that plaintiffs repeated filing of

frivolous and interrelated lawsuits amounted to abuse of the judicial process, and cautioned him

that restrictions may be imposed if he continued the practice. On November 22, 2019, plaintiff

began filing lawsuits seeking damages against the District Judges of this Court who dismissed his

cases. 2




1
  See Cox v. Lang, 4:19-cv-02585-NAB (E.D. Mo. Sept. 17, 2019), Cox v. Hulsey, 4:19-cv-02586-JAR
(E.D. Mo. Sept. 17, 2019), Cox v. Hartman, 4:19-cv-2587 (E.D. Mo. Sept. 17, 2019), Cox v. Anello, 4:19-
cv-02588-AGF (E.D. Mo. Sept. 17, 2019), Cox v. Walz, 4: 19-cv-02589-SRC (E.D. Mo. Sept. 17, 2019),
Cox v. Hulsey, 4:19-cv-02592-SRC (E.D. Mo. Sept. 17, 2019), Cox v. Morrow, 4:19-cv-02593-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Grammer, 4:19-cv-02662-PLC (E.D. Mo. Sept. 30, 2019), Cox v. Crotzer,
4:19-cv-02727-RLW (E.D. Mo. Oct. 7, 2019), Cox v. Dewly, 4:19-cv-02744-JAR (E.D. Mo. Oct. 9, 2019),
Cox v. Dodson, 4:19-cv-02748-AGF (E.D. Mo. Oct. 9, 2019), Cox v. Walker, 4:19-cv-02764-RLW (E.D.
Mo. Oct. 10, 2019), Cox v. City of University City, Missouri, 4:19-cv-02923-JCH (E.D. Mo. Oct. 28, 2019),
Cox v. Brentwood, Missouri, City of, 4:19-cv-03067-PLC (E.D. Mo. Nov. 7, 2019), Cox v. City of Clayton,
4:19-cv-03091-RLW (E.D. Mo. Nov. 12, 2019), and Cox v. Ferguson, City of, 4:19-cv-3115-SNLJ (E.D.
Mo. Nov. 18, 2019).

2See Cox v. Fleissig, 4:19-cv-3133-SRC (E.D. Mo. Nov. 22, 2019), Cox v. Autrey, 4:19-cv-3143-SPM
(E.D. Mo. Nov. 25 , 2019), Cox v. Autrey, 4:19-cv-3144-JCH (E.D. Mo. Nov. 25 , 2019), Cox v. Ross, 4:19-
cv-3153-HEA (E.D. Mo. Nov. 25, 2019), Cox v. Ross, 4:19-cv-3156-JMB (E.D. Mo. Nov. 26, 2019), and
Cox v. Ross, 4:19-cv-3157-DDN (E.D. Mo. Nov. 26, 2019).
                                                      2
                                           The Complaint

       Plaintiff brings this action against the Honorable Patrick D. Dignam, the presiding judge

in Brentwood Municipal Division Court, to complain about the disposition of plaintiffs traffic

case. Plaintiff alleges the City of Brentwood charged him with violating ordinance 370.040 for

failing to dim his headlights. Plaintiff states that his headlights were not on at the time the citation

was issued.    It appears from the complaint and attached pictures, however, that plaintiffs

"auxiliary lights," i.e., neon car under glow or light bar, were operating. (ECF No. 1-1 at 17-21).

       Plaintiff alleges that Judge Dignam "convicted me 'Nulla poena sine lege' which is

defined; 'A legal principle, requiring that one cannot be punished for doing something that is not

prohibited by law. "' Plaintiff attaches to his complaint nearly thirty pages of "constitutional case

law," statutory definitions, information about photometers, and pictures of vehicles with auxiliary

lighting. Plaintiff seeks a total of $4.8 million in damages.

                                              Discussion

       The Court finds that plaintiffs in forma pauperis application should be denied and this

action should be dismissed because the complaint is frivolous. The complaint is frivolous because

judges generally cannot be sued for monetary relief based on alleged judicial misconduct, and

nothing in the instant complaint establishes that Judge Dignam acted in the absence of jurisdiction

or outside his judicial capacity. See Imbler v. Pachtman, 424 U.S. 409, 434-35 (1976) (citing

Pierson v. Ray, 386 U.S . 547 (1967)). The complaint is malicious because it is clear from the

circumstances surrounding the filing and the nature of the allegations that it is part of a pattern of

abusive and repetitious lawsuits. See Horsey, 741 F.2d at 213.

        Accordingly,




                                                   3
       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

is DENIED. [ECF No. 2]

       IT IS FURTHER ORDERED that this case is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). A separate order of dismissal will be entered herewith.

       Dated this    ~fi, day ofDecember, 2019.



                                                STEP ENN.LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                 4
